Exhibit 10.114



July 15, 2009

Mr. Benjamin Palleiko

One Meadowland Drive

Hopkinton, MA 01748




Dear Ben:

I am pleased to offer you the position of Senior Vice President and Chief
Financial Officer effective July 15, 2009. You will report to the CEO. In this
role you will be the senior financial officer of the company, and will have
responsibility for overseeing the development of strategic plans, budgets and
financing programs for the company and its subsidiaries. You will be responsible
for accounting and control, SEC reporting, and will coordinate external
auditors. You will be a member of the senior management team at Ore and will be
expected to attend Board of Directors' meetings, in the discretion of the CEO,
as well as supporting the CEO in developing and communicating growth strategies
to internal and external audiences. This is a critical role in the company as we
transition Ore from an old-model biotech company into a new-model asset
management and drug development enterprise.

In accordance with our Ore Compensation Plan (the "Plan") a Senior Vice
President is an Ore job level M19. Your starting salary shall be $215,000 per
annum paid semi-monthly. Your salary will be reviewed in December of each year
and may be adjusted in accordance with your performance and other conditions.
Such adjustment (if any) will be implemented in January of the following year.
In addition, all Ore employee salaries will be reviewed once the company
concludes a business transaction which generates a significant positive cash
inflow for the company. Such adjustment shall be solely at the discretion of the
Compensation Committee of the Board of Directors, in consultation with the CEO,
although we currently anticipate that your salary following any such adjustment
will be not less than $295,000 per year.

Subject to the Ore Pharmaceuticals 1997 Equity Incentive Plan (the ”Equity
Plan”), you are to be granted thereunder in connection with your employment an
option to purchase 115,000 shares of Common Stock, exercisable at the fair
market value on the date of your employment, and vesting as follows:  28,750
shares shall vest on July 15, 2010, and of the remaining 86,250 option shares,
1/24th of the shares shall vest on July 31, 2010 and at the end of each full
month thereafter so that the option shall be fully vested as of June 30, 2012.

In addition, you will be awarded in connection with your employment, under the
Equity Plan as well, an option for an additional 125,000 shares of Common Stock
(the "Bonus Options"), exercisable at the fair market value on the date of your
employment and vesting in full upon the Company’s, directly or indirectly
through an entity in which the Company retains a significant economic interest,
consummating one or more related debt or equity capital raising transactions as
a result of which the Company or such related entity shall have received at
least $10 million in net working capital proceeds, all as determined by and in
the sole discretion of the Company’s Board of Directors (a “Financing”),
provided that such Financing occurs by July 15, 2011.

You also will be eligible to participate in the Ore Pharmaceutical Incentive
Compensation Plan at such time as the Board of Directors approves performance
targets under the plan. That plan is a performance-based program that annually
awards cash and stock to participants based on their performance against an
agreed upon set of specific goals. We will meet to agree upon those goals within
one month of your hiring date. Your initial target cash bonus will be 40% of
salary, calculated based upon your salary level at the end of any particular
year and assuming you receive a performance rating of "Greatly Exceeds
Expectations", and pro-rated for your employment term this year.  You also would
be eligible to receive certain options based on performance.

--------------------------------------------------------------------------------



Like all full-time employees you are eligible to participate in the Ore benefits
programs, This plan includes among other things health and dental benefits, a
401k plan, life insurance, and vacation. It is understood that your eligibility
for health and dental benefits will commence on September 1, 2009, unless
otherwise agreed or required by law.

As a condition of employment all Ore personnel are required to sign the
company's standard Employee Confidentiality, Assignment of Inventions and
Noncompetition Agreement. A copy of the standard agreement is attached for your
information.

You understand that you are an "at will" employee. Either party may terminate
your employment at any time.

Please indicate your acceptance of this offer by signing in the space below.




Welcome to Ore.

Sincerely,

/s/ Mark J. Gabrielson
Mark J. Gabrielson
CEO

Accepted and Agreed:

/s/ Benjamin L. Palleiko
Benjamin L. Palleiko
7/15/09
Date



